 

Exhibit 10.3

 

EXECUTION VERSION

 



 

 

MASTER LOAN SALE AGREEMENT

 

by and among

 

Golub Capital BDC, Inc.,

as the Seller,

 

GC Advisors LLC,

as the Closing Date Seller,

 

GOLUB CAPITAL BDC CLO III LLC,

as the Buyer,

 

and

 

Golub Capital BDC 2010-1 LLC,

as Warehouse Borrower.

 

Dated as of November 16, 2018

 

 



 

 

 

 

Table of Contents



 

    Page       ARTICLE I DEFINITIONS 1       Section 1.01 Definitions. 1      
Section 1.02 Other Terms. 4       Section 1.03 Computation of Time Periods. 5  
    Section 1.04 Interpretation. 5       Section 1.05 References. 5      
Section 1.06 Calculations. 6       ARTICLE II TRANSFER OF LOAN ASSETS 6      
Section 2.01 Sale, Transfer and Assignment. 6       Section 2.02 Purchase Price.
10       Section 2.03 Payment of Purchase Price. 10       Section 2.04
Allocation to Originator. 11       Section 2.05 Income Collections on Closing
Date Participations. 11       Section 2.06 Elevation of the Closing Date
Participations. 12       Section 2.07 Limitation on Sales to Seller and
Affiliates. 12       ARTICLE III CONDITIONS PRECEDENT 13       Section 3.01
Conditions Precedent 13       Section 3.02 Conditions Precedent to all
Purchases. 13       Section 3.03 Release of Excluded Amounts. 13       ARTICLE
IV REPRESENTATIONS AND WARRANTIES 14       Section 4.01 Representations and
Warranties Regarding the Seller. 14       Section 4.02 Representations and
Warranties of the Seller Relating to the Agreement and the Collateral. 17      
Section 4.03 Representations and Warranties Regarding the Closing Date Seller.
18       Section 4.04 Representations and Warranties of the Closing Date Seller
Relating to the Agreement and the Collateral. 20       Section 4.05
Representations and Warranties Regarding the Buyer. 20       ARTICLE V
MISCELLANEOUS 22       Section 5.01 Amendments and Waivers. 22       Section
5.02 Notices, Etc. 22       Section 5.03 Severability of Provisions. 23

 

-i- 

 

 

Table of Contents

(continued)

 

    Page       Section 5.04 GOVERNING LAW; JURY WAIVER. 23       Section 5.05
Counterparts. 24       Section 5.06 Bankruptcy Non-Petition and Limited
Recourse; Claims. 24       Section 5.07 Binding Effect; Assignability. 24      
Section 5.08 Headings and Exhibits. 24

 

-ii- 

 

 

SCHEDULE

 

Schedule 1Collateral Obligations

 

-iii- 

 

 

MASTER LOAN SALE AGREEMENT

 

THIS MASTER LOAN SALE AGREEMENT, dated as of November 16, 2018 (as amended,
modified, supplemented or restated from time to time, this “Agreement”), is
among GOLUB CAPITAL BDC, INC., a Delaware corporation (in its capacity as seller
hereunder, together with its successors and assigns, the “Seller”), GC ADVISORS
LLC, a Delaware limited liability company (together with its successors and
assigns in its capacity as the closing date seller hereunder, the “Closing Date
Seller”), GOLUB CAPITAL BDC CLO III LLC, a Delaware limited liability company
(together with its successors and assigns, the “Buyer”), and Golub Capital BDC
2010-1 LLC, a Delaware limited liability company (together with its successors
and assigns, the “Warehouse Borrower”).

 

WHEREAS, in the regular course of its business, the Seller originates and/or
otherwise acquires Collateral Obligations; and

 

WHEREAS, contemporaneously on the Closing Date, the Seller desires to acquire
from the Warehouse Borrower, the Closing Date Seller desires to acquire from the
Seller and the Buyer desires to acquire from the Closing Date Seller the
Collateral Obligations listed on Schedule 1 hereto, together with certain
related property as more fully described herein and included as part of the
“Assets” in the Indenture, dated as of November 16, 2018 (as amended, modified,
restated or supplemented from time to time, the “Indenture”), among the Buyer,
as issuer, and U.S. Bank National Association, as trustee (together with its
successors and assigns in such capacity, the “Trustee”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01         Definitions.

 

Capitalized terms used but not defined in this Agreement shall have the meanings
attributed to such terms in the Indenture, unless the context otherwise
requires. As used herein, the following defined terms shall have the following
meanings:

 

“Agreement” has the meaning provided in the first paragraph of this Agreement.

 

“Authority” means any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
public body, administrative tribunal, central bank, public office, court,
arbitration or mediation panel, or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of government, including the FINRA, the SEC, the stock exchanges, any Federal,
state, territorial, county, municipal or other government or governmental
agency, arbitrator, board, body, branch, bureau, commission, court, department,
instrumentality, master, mediator, panel, referee, system or other political
unit or subdivision or other entity of any of the foregoing, whether domestic or
foreign.

 

 

 

 

“Authorized Officer” means, with respect to the Seller or the Closing Date
Seller, as applicable, any Person who is authorized to act for the Seller or the
Closing Date Seller in matters relating thereto, and binding thereupon, in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents to which such Person is a party.

 

“Buyer” has the meaning provided in the first paragraph of this Agreement.

 

“Closing Date Participation” has the meaning set forth in Section 2.01(c).

 

“Closing Date Seller” has the meaning provided in the first paragraph of this
Agreement.

 

“Collateral” has the meaning provided in Section 2.01.

 

“Dodd-Frank” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act.

 

“Elevation” means, with respect to each Closing Date Participation, such Closing
Date Participation is elevated to an assignment.

 

“Elevation Date” means, with respect to each Closing Date Participation, the
date of its Elevation.

 

“Excluded Amounts” means (a) any amount received by, on or with respect to any
Collateral Obligation in the Collateral, which amount is attributable to the
payment of any tax, fee or other charge imposed by any Authority on such
Collateral Obligation, (b) any amount representing escrows relating to taxes,
insurance and other amounts in connection with any Collateral Obligation which
is held in an escrow account for the benefit of the related Obligor and the
secured party (other than the Seller in its capacity as lender with respect to
such Collateral Obligation) pursuant to escrow arrangements, (c) any Retained
Fee retained by the Person(s) entitled thereto in connection with the
origination of any Collateral Obligation and (d) any Equity Security related to
any Collateral Obligation that the Seller determines will not be transferred by
the Seller in connection with the sale of any related Collateral Obligation
hereunder.

 

“Governmental Authorizations” means all franchises, permits, licenses,
approvals, consents, orders and other authorizations of all Authorities.

 

“Governmental Filings” means all filings, including franchise and similar tax
filings, and the payment of all fees, assessments, interests and penalties
associated with such fillings with all Authorities.

 

“Income Collections” has the meaning set forth in Section 2.01(c).

 

“Indenture” has the meaning provided in the Preamble to this Agreement.

 

 -2- 

 

 

“Lien” means any grant of a security interest in, mortgage, deed of trust,
pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien
(statutory or other), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement, and any
financing lease having substantially the same economic effect as any of the
foregoing (including any UCC financing statement or any similar instrument filed
against a Person’s assets or properties).

 

“Loan List” means the list of Collateral Obligations set forth on Schedule 1, as
such list may be amended, supplemented or modified from time to time in
accordance with this Agreement.

 

“Material Adverse Effect” means, with respect to the Person making the related
representation and warranty or agreeing to the related covenant, any event that
has, or could reasonably be expected to have, a material adverse effect on (a)
the business, assets, financial condition or operations of such Person (b) the
ability of such Person to perform its obligations under the Transaction
Documents to which it is a party or (c) the rights, interests, remedies or
benefits (taken as a whole) available to the Trustee under the Transaction
Documents.

 

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to the sum of (i) the Aggregate Principal Balance of all Collateral
Obligations sold and/or contributed to the Buyer by the Seller (directly or
indirectly) hereunder prior to such date plus (ii) the Aggregate Principal
Balance of all Collateral Obligations acquired by the Buyer other than from the
Seller prior to such date, in each case calculated as of the date of the Buyer’s
acquisition thereof.

 

“Payment in Full” means payment in full of the Notes and of all other
obligations then due and payable by the Buyer pursuant to and in accordance with
the Indenture.

 

“Payment in Full Date” means the date on which a Payment in Full occurs or the
Indenture is otherwise satisfied and discharged in accordance with its terms.

 

“Permitted Liens” means, with respect to the interest of the Seller, the Closing
Date Seller and the Buyer in the Collateral Obligations, as applicable: (i)
security interests, liens and other encumbrances in favor of the Closing Date
Seller or of the Buyer, as applicable, pursuant to this Agreement, (ii) security
interests, liens and other encumbrances in favor of the Trustee created pursuant
to the Indenture and/or this Agreement, (iii) with respect to agented Collateral
Obligations, security interests, liens and other encumbrances in favor of the
lead agent, the collateral agent or the paying agent on behalf of all holders of
indebtedness of such Obligor under the related facility, (iv) with respect to
any Equity Security, any security interests, liens and other encumbrances
granted on such Equity Security to secure indebtedness of the related Obligor
and/or any security interests, liens and other rights or encumbrances granted
under any governing documents or other agreement between or among or binding
upon the Buyer as the holder of equity in such Obligor and (v) security
interests, liens and other encumbrances for taxes, assessments or governmental
charges or claims that are not yet delinquent or that are being contested in
good faith by appropriate proceedings promptly instituted and diligently
concluded (provided that any reserve or other appropriate provision as shall be
required in conformity with GAAP shall have been made therefor).

 

 -3- 

 

 

“Purchase” means a purchase or other acquisition of Collateral by the Buyer from
the Closing Date Seller and by the Closing Date Seller from the Seller pursuant
to Section 2.01.

 

“Purchase Price” has the meaning provided in Section 2.02.

 

“Related Contracts” means all credit agreements, indentures, notes, security
agreements, leases, financing statements, guaranties, and other contracts,
agreements, instruments and other papers evidencing, securing, guaranteeing or
otherwise relating to any Collateral Obligation or Eligible Investment or other
investment with respect to any Collateral or proceeds thereof (including the
related Underlying Instruments), together with all of the Seller’s or the
Closing Date Seller’s, as applicable right, title and interest in, to and under
all property or assets securing or otherwise relating to any Collateral
Obligation or Eligible Investment or other investment with respect to any
Collateral or proceeds thereof or of any Related Contract.

 

“Retained Fee” means any reasonable origination, structuring or similar closing
fee charged by the Person originating a loan on behalf of its lenders for
services it has performed in connection with such origination, which is not
customarily made available to the lenders as part of their return with respect
to such loan, and provided such Person is entitled to retain the same in
accordance with applicable law.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, all as from time to time in effect, or any
successor law, rules or regulations, and any reference to any statutory or
regulatory provisions shall be deemed to be a reference to any successor
statutory or regulatory provision.

 

“Seller” has the meaning provided in the first paragraph of this Agreement.

 

“Trustee” has the meaning provided in the Preamble to this Agreement.

 

“Volcker Rule” means Section 619 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and the rules and regulations thereunder, in each case,
as amended from time to time.

 

“Warehouse Borrower” has the meaning provided in the first paragraph of this
Agreement.

 

Section 1.02          Other Terms.

 

All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles in the United
States. The symbol “$” shall mean the lawful currency of the United States of
America. All terms used in Article 9 of the UCC in the State of New York, and
not specifically defined herein, are used herein as defined in such Article 9.

 

 -4- 

 

 

Section 1.03        Computation of Time Periods.

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding”.

 

Section 1.04        Interpretation.

 

In this Agreement, unless a contrary intention appears:

 

(i)           the singular number includes the plural number and vice versa;

 

(ii)          reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Transaction Documents;

 

(iii)         references to “including” means “including, without limitation”;

 

(iv)         reference to day or days without further qualification means
calendar days;

 

(v)          unless otherwise stated, reference to any time means New York, New
York time;

 

(vi)         references to “writing” include printing, typing, lithography,
electronic or other means of reproducing words in a visible form;

 

(vii)        reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, supplemented, replaced, restated, waived or extended and in effect
from time to time in accordance with the terms thereof and, if applicable, the
terms of the other Transaction Documents, and reference to any promissory note
includes any promissory note that is an extension or renewal thereof or a
substitute or replacement therefore;

 

(viii)       reference to any applicable law means such applicable law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any applicable law means that
provision of such applicable law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision; and

 

(ix)         reference to any gender includes each other gender.

 

Section 1.05         References.

 

All section references (including references to the preamble), unless otherwise
indicated, shall be to Sections (and the preamble) in this Agreement.

 

 -5- 

 

 

Section 1.06          Calculations.

 

Except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360-day year and the
actual days elapsed in the relevant period and will be carried out to at least
three decimal places.

 

ARTICLE II

TRANSFER OF LOAN ASSETS

 

Section 2.01         Sale, Transfer and Assignment.

 

(a)           Transfer from the Seller to the Closing Date Seller on the Closing
Date. Subject to and upon the terms and conditions set forth in this Agreement
(including the conditions to purchase set forth in Article III), on the Closing
Date (or, in the case of each Closing Date Participation, the Elevation Date),
the Seller hereby sells, transfers, assigns, sets over and otherwise conveys to
the Closing Date Seller and the Closing Date Seller hereby purchases and takes
from the Seller all right, title and interest (whether now owned or hereafter
acquired or arising and wherever located) of the Seller (including all
obligations of the Seller as lender to fund any Revolving Collateral Obligation
or Delayed Drawdown Collateral Obligation conveyed by the Seller to the Closing
Date Seller hereunder which obligations the Closing Date Seller hereby assumes)
in the property identified in clauses (i)-(v) below and all accounts, cash and
currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, general intangibles,
instruments, commercial tort claims, deposit accounts, inventory, investment
property, letter-of-credit rights, accessions, proceeds and other property
consisting of, arising out of, or related to any of the following (in each case
excluding the Excluded Amounts) (collectively, the “Collateral”):

 

(i)           the Collateral Obligations listed on each Loan List delivered on
the Closing Date by the Seller to the Closing Date Seller (as set forth on
Schedule 1) and all monies due, to become due or paid in respect of such
Collateral Obligations on and after the Closing Date, including but not limited
to all collections on such Collateral Obligations and other recoveries thereon,
in each case as they arise after the Closing Date;

 

(ii)           all Liens with respect to the Collateral Obligations referred to
in clause (i) above;

 

(iii)          all Related Contracts with respect to the Collateral Obligations
referred to in clause (i) above;

 

(iv)          all collateral security granted under any Related Contracts; and

 

(v)           all income and proceeds of the foregoing.

 

 -6- 

 



 

(b)          Transfers from the Closing Date Seller to the Buyer on the Closing
Date. Subject to and upon the terms and conditions set forth in this Agreement
(including the conditions to purchase set forth in Article III), on the Closing
Date, with respect to the Collateral conveyed by the Seller to the Closing Date
Seller as set forth on Schedule 1, the Closing Date Seller hereby sells,
transfers, assigns, sets over and otherwise conveys to the Buyer, and the Buyer
hereby purchases and takes from the Closing Date Seller all right, title and
interest (whether now owned or hereafter acquired or arising and wherever
located) of the Closing Date Seller (including all obligations of the Closing
Date Seller as lender to fund any Revolving Collateral Obligation or Delayed
Drawdown Collateral Obligation conveyed by the Closing Date Seller to Buyer
hereunder which obligations Buyer hereby assumes) in such Collateral.

 

(c)          Closing Date Participations. It is understood and agreed by the
parties hereto that certain of the Collateral Obligations being transferred
hereunder from the Seller to the Buyer are not expected to settle on the Closing
Date. Therefore, in order to grant the economic benefits associated with such
Collateral Obligations to the Buyer on the Closing Date, (i) the Seller agrees
to sell, transfer, assign, set over and otherwise convey to the Buyer, without
recourse except to the extent specifically provided herein, and the Buyer agrees
to purchase from the Seller and the Warehouse Borrower, a 100% undivided
participation interest in Seller’s and the Warehouse Borrower’s interests in
each Collateral Obligation listed on Schedule 1 and identified as a
“participation” (each such Collateral Obligation, a “Closing Date
Participation”), which interest shall be understood to include all the Seller’s
and the Warehouse Borrower’s right, title, benefit and interest in and to any
interest accruing from and after the Closing Date, any payments, proceeds or
other period distributions to the extent provided in Section 2.05 (the “Income
Collections”), the legal title to which is held by the Seller or the Warehouse
Borrower, as applicable, and (ii) the Buyer hereby acquires the Closing Date
Participations and assumes and agrees to perform and comply with all assumed
obligations of the Seller or the Warehouse Borrower, as applicable, with respect
thereto. The parties hereby agree to treat the transfer of the Closing Date
Participations by the Seller or the Warehouse Borrower, as applicable, to the
Buyer as a sale and purchase on all of their respective relevant books and
records.

 

(d)          From and after the Closing Date, the Collateral listed on the
relevant Loan List shall be deemed to be Collateral hereunder.

 

(e)          On the Closing Date with respect to the Collateral to be acquired
by the Buyer on that date, the Seller shall be deemed to, and hereby does,
certify to the Buyer and to the Trustee, on behalf of the Secured Parties, as of
the Closing Date, that each of the representations and warranties in Section
4.02 is true and correct in all material respects as of the Closing Date.

 

(f)           Except as specifically provided in this Agreement, the sale and
purchase of Collateral under this Agreement shall be without recourse to the
Seller or the Closing Date Seller; it being understood that the Seller and the
Closing Date Seller shall be liable (individually and not jointly) to the Buyer
for all representations and warranties made by the Seller and the Closing Date
Seller, respectively, pursuant to the terms of this Agreement, all of which
obligations are limited so as not to constitute recourse to the Seller or the
Closing Date Seller for the credit risk of the Obligors.

 

(g)           In connection with each Purchase of Collateral from the Closing
Date Seller to the Buyer on the Closing Date as contemplated by this Agreement,
the Buyer hereby directs the Closing Date Seller to, and the Closing Date Seller
hereby directs the Seller to, and the Seller agrees that it will, Deliver in
accordance with the Indenture, or cause to be Delivered in accordance with the
Indenture (on behalf of the Buyer), to the Custodian (with a copy to the
Trustee), each Collateral Obligation being transferred to the Buyer on the
Closing Date in accordance with the applicable provisions of the Indenture.

 

 -7- 

 

 

(h)          The Seller and/or the Closing Date Seller, as applicable, shall
take such action requested by the Buyer, from time to time hereafter, that may
be necessary or appropriate to ensure that the Buyer has an enforceable
ownership interest and its assigns under the Indenture have an enforceable and
perfected security interest in the Collateral purchased by the Buyer as
contemplated by this Agreement.

 

(i)             In connection with the Purchase by the Buyer of the Collateral
as contemplated by this Agreement, with respect to the Collateral Purchased on
the Closing Date in accordance with this Agreement, each of the Seller and the
Closing Date Seller, as applicable, agrees that it will, at its own expense,
indicate clearly and unambiguously in its computer files on and after the
Closing Date that such Collateral has been purchased by the Closing Date Seller
and/or the Buyer, as applicable, and the Seller agrees that it will indicate
clearly and unambiguously on and after the Closing Date in its financial
statements that such Collateral is owned by the Buyer and is not available to
pay creditors of the Seller.

 

(j)           The Seller agrees to deliver to the Closing Date Seller and the
Buyer on or before the Closing Date a computer file containing a true, complete
and correct Loan List (which shall contain the related Principal Balance,
outstanding principal balance, loan number and Obligor name for each Collateral
Obligation) as of the Closing Date. Such file or list shall be marked as
Schedule 1 to this Agreement, shall be delivered to the Closing Date Seller
and/or the Buyer, as applicable, as confidential and proprietary, and is hereby
incorporated into and made a part of this Agreement, as such Schedule 1 may be
supplemented and amended from time to time.

 

(k)           In a series of contemporaneous transactions on the Closing Date
(i) the Warehouse Borrower shall, subject to the terms of the applicable credit
facility, if any, sell and/or distribute the Collateral Obligations owned by the
Warehouse Borrower listed on Schedule 1 to the Seller (with respect to any
distribution, in its capacity as sole member of the Warehouse Borrower), (ii)
the Seller shall transfer the Collateral Obligations listed on Schedule 1 to the
Closing Date Seller, (iii) the Closing Date Seller shall transfer the Collateral
Obligations listed on Schedule 1 to the Buyer, (iv) as consideration for its
acquisition of the Collateral Obligations listed on Schedule 1 from the Closing
Date Seller, the Buyer shall issue to the Closing Date Seller a portion of its
Subordinated Notes and (v) as consideration for its acquisition of the
Collateral Obligations listed on Schedule 1 from the Seller, the Closing Date
Seller shall transfer such Subordinated Notes to the Seller’s wholly-owned
subsidiary, as directed by the Seller.

 

(l)            For administrative convenience, (i) Collateral Obligations being
transferred from the Seller to the Closing Date Seller and then from the Closing
Date Seller to the Buyer may settle directly from the Seller to the Buyer, (ii)
Collateral Obligations being transferred first from the Warehouse Borrower to
the Seller, second from the Seller to the Closing Date Seller, and third from
the Closing Date Seller to the Buyer, may settle directly from the Warehouse
Borrower to the Buyer, (iii) Subordinated Notes being issued to the Closing Date
Seller and then being transferred to the Seller’s wholly-owned subsidiary at the
direction of the Seller shall settle directly from the Buyer to such
wholly-owned subsidiary of the Seller and (iv) any of the steps or transfers of
cash or assets described in this clause (l) that take place on the same day may
be made on a net basis (any amounts owing by one party may be offset by amounts
owed to such party, and vice versa).

 

 -8- 

 

 

(m)           It is the intention of the parties hereto that the conveyance of
all right, title and interest in and to the Collateral to the Buyer by the
Closing Date Seller and to the Closing Date Seller by the Seller on the Closing
Date as provided in this Section 2.01 is intended and shall, in each and every
case, constitute an absolute sale, assignment, conveyance and transfer of
ownership of such Collateral conveying good title, free and clear of any Lien
(other than Permitted Liens) and that the Collateral shall not be part of the
Seller’s or the Closing Date Seller’s, as applicable, bankruptcy estate in the
event of any bankruptcy or insolvency proceedings with respect to the Seller or
the Closing Date Seller, as applicable. Furthermore, it is not intended that any
such conveyance be deemed a pledge of the Collateral Obligations and the other
Collateral to the Closing Date Seller or the Buyer, as applicable, to secure a
debt or other obligation of the Closing Date Seller or the Seller, as
applicable.

 

(n)           If, however, notwithstanding the intention of the parties set
forth in Section 2.01(m), any of the conveyances provided for in this Section
2.01 by the Seller or the Closing Date Seller, as applicable, are determined to
be a transfer to secure indebtedness, then this Agreement shall also be deemed
to be, and hereby is, a “security agreement” within the meaning of Article 9 of
the UCC. With respect to the Collateral related to Schedule 1 transferred on the
Closing Date hereunder, (A) the Seller hereby grants to the Closing Date Seller
(and the Closing Date Seller hereby assigns to the Buyer) and the Closing Date
Seller hereby grants to the Buyer, as the case may be, a duly perfected, first
priority “security interest” within the meaning of Article 9 of the UCC in all
of its right, title and interest in and to such Collateral, now existing and
hereafter created, to secure the prompt and complete payment of a loan deemed to
have been made in an amount equal to the aggregate Purchase Price of such
Collateral, (B) the Buyer, as assignee secured party, shall have, in addition to
the rights and remedies which it may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC and other applicable
law with respect thereto, which rights and remedies shall be cumulative, and (C)
the Seller authorizes the Buyer, the Closing Date Seller authorizes the Buyer,
and, so long as the Payment in Full Date has not occurred, each of the Seller
and the Closing Date Seller authorize the Trustee on behalf of the Secured
Parties, to file UCC financing statements and amendments, as necessary, naming
the Seller as “debtor”, the Closing Date Seller as “debtor” or “assignor secured
party”, as applicable, the Buyer as “assignor secured party” or assignee secured
party” and the Trustee as “assignee secured party,” or similar applicable
designations, describing such Collateral, in each jurisdiction that the Buyer
deems necessary in order to protect the security interests in the Collateral
granted under this Section 2.01(n).

 

 -9- 

 

 

(o)          The Seller, the Warehouse Borrower and the Buyer hereby acknowledge
and agree that (i) the conveyance of the Closing Date Participations is being
effectuated pursuant to this Agreement instead of an assignment of the Seller’s
or the Warehouse Borrower’s, as applicable, legal interest in and title to each
of the Closing Date Participations (the transfer of which to the Buyer will not
be effective until the individual assignments of each Closing Date Participation
become effective) because the conditions precedent under the related Underlying
Instruments to the transfer, assignment and conveyance of the Seller’s or the
Warehouse Borrower’s, as applicable, legal interest in and title to the Closing
Date Participations may otherwise not be fully satisfied as of the Closing Date
and (ii) the conveyance of the Closing Date Participations hereunder shall have
the consequence that the Seller or the Warehouse Borrower, as applicable, does
not have an equitable interest in the Closing Date Participations and the Buyer
holds 100% of the equitable interest in the Closing Date Participations. The
Buyer has prepared individual assignments consistent with the requirements of
the related Underlying Instruments and provided them to the Persons required
under such Underlying Instruments, which assignments will become effective in
accordance with such Underlying Instruments upon obtaining certain consents
thereto or upon the passage of time or both. Upon receipt by the Seller or the
Buyer of the effective assignment of any Closing Date Participation participated
pursuant to this Section 2.01, the Warehouse Borrower, for value received,
hereby sells to the Seller, and the Seller hereby purchases from the Warehouse
Borrower, and the Seller, for value received, hereby sells to the Buyer, and the
Buyer hereby purchases from the Seller all of the Warehouse Borrower’s or
Seller’s, as applicable, right, title and interest in, to and under such Closing
Date Participation.

 

Section 2.02        Purchase Price.

 

The purchase price for each Collateral Obligation sold pursuant to this Master
Loan Sale Agreement shall be a dollar amount equal to the fair market value
thereof as determined by the Seller, the Closing Date Seller and/or the Buyer,
as applicable, and shall be on terms no less favorable to the buyer than such
buyer would then obtain in a comparable arm’s length transaction with a person
that is not an Affiliate (in each case, the “Purchase Price”).

 

Section 2.03         Payment of Purchase Price.

 

(a)           The Purchase Price for any Collateral related to Schedule 1
acquired by the Buyer from the Closing Date Seller on the Closing Date pursuant
to this Agreement shall be paid by issuance of certain Subordinated Notes by the
Buyer to the Closing Date Seller and by subsequent transfer of such Subordinated
Notes from the Closing Date Seller to the Seller’s wholly-owned subsidiary as
directed by the Seller.

 

(b)          The Seller, in connection with each Purchase hereunder relating to
any Collateral, shall be deemed to have certified, and hereby does certify, with
respect to the Collateral to be purchased by the Buyer on such day, that its
representations and warranties contained in Article IV are true and correct on
and as of such day, with the same effect as though made on and as of such day.

 

(c)           Upon the payment of the Purchase Price for any Purchase, title to
the Collateral included in such Purchase shall vest initially in the Closing
Date Seller and then in the Buyer as provided herein, whether or not the
conditions precedent to such Purchase and the other covenants and agreements
contained herein were in fact satisfied; provided that the Closing Date Seller
and the Buyer, as applicable, shall not be deemed to have waived any claim it
may have under this Agreement for the failure by the Seller or the Closing Date
Seller, as applicable, in fact to satisfy any such condition precedent, covenant
or agreement.

 

 -10- 

 

 

(d)          Collateral Obligations may be purchased or acquired by the Buyer
from the Seller or any of its Affiliates hereunder only if (i) the terms and
conditions thereof are no less favorable to the Buyer than the terms it would
obtain in a comparable, timely purchase or acquisition with a non-Affiliate and
(ii) the transactions are effected in accordance with all applicable laws.

 

Section 2.04         Allocation to Originator.

 

The parties hereto acknowledge and agree that the Subordinated Notes acquired by
the Closing Date Seller from the Buyer hereunder constitutes a portion of an
“eligible horizontal residual interest” under and as defined in the U.S. Risk
Retention Rules and such Subordinated Notes are hereby allocated by the Closing
Date Seller to the Seller as an “originator” under and as defined in the U.S.
Risk Retention Rules and is offset by the Closing Date Seller against the
Purchase Price owed by the Closing Date Seller to the Seller for the Collateral
sold by the Seller to the Closing Date Seller on the Closing Date.

 

Section 2.05         Income Collections on Closing Date Participations.

 

(a)          With respect to each Closing Date Participation, the Buyer shall
acquire all rights to Income Collections that, as of the Closing Date, are
accrued but unpaid with respect to the period from and after the Closing Date.

 

(b)           If at any time after the Closing Date the Seller receives any
Income Collections, the Seller shall deliver such Income Collection promptly to
the Buyer. If at any time after the Closing Date the Seller receives any other
payment (including principal, interest (to the extent relating to the period
from and after the Closing Date) or any other amount) with respect to a Closing
Date Participation, the Seller shall deliver such payment promptly to the Buyer,
and in the case of any such payment of interest, the Seller shall provide a
written notice to the Buyer at the time of such delivery setting forth
calculations and certifying as to the portion of any interest received that
relates to the period from and after the Closing Date.

 

(c)           Without limiting the foregoing, the Seller and the Warehouse
Borrower agrees (on an individual basis and not a joint basis) (i) until the
Elevation of each Closing Date Participation has been completed, to maintain its
existing custodial arrangements and bank accounts established to receive
proceeds of such Closing Date Participation and (ii) to remit to the Buyer,
promptly (but not more than three Business Days) after receipt of such payment
and identification thereof, each payment received in connection with each
Closing Date Participation to which the Buyer is entitled in accordance with
Section 2.01. The Warehouse Borrower acknowledges that from and after the
Closing Date it shall have no equitable or beneficial interest in any payment
received by it with respect to any Closing Date Participation (other than any
accrued and unpaid interest with respect to the period of time prior to and
excluding the Closing Date). If the Warehouse Borrower modifies or amends the
standing instructions delivered to the Warehouse Borrower’s custodian on the
date hereof in connection with this clause (c), the Warehouse Borrower shall
notify the Buyer of such modification or amendment.

 

 -11- 

 

 

Section 2.06          Elevation of the Closing Date Participations.

 

(a)           Subject to the terms and provisions of the applicable Closing Date
Participation and of applicable law, the Seller and the Warehouse Borrower shall
use commercially reasonable efforts to effect an Elevation, as soon as
reasonably practicable, with respect to each such Closing Date Participation and
take such action (including the execution and delivery of an assignment
agreement) as shall be mutually agreeable in connection therewith and in
accordance with the terms and conditions of each such Closing Date Participation
and consistent with the terms of this Agreement. The Seller and the Warehouse
Borrower shall pay any transfer fees and other expenses payable in connection
with an Elevation and the Buyer will reimburse the Seller or the Warehouse
Borrower for half of such fees and expenses after receipt of an invoice therefor
from the Seller or the Warehouse Borrower detailing such amounts. The Buyer
shall be responsible for any expenses of administering each Closing Date
Participation prior to its Elevation. At Elevation, the Seller and the Warehouse
Borrower shall deliver such assignment and the credit documentation with respect
to the related Closing Date Participation in its possession to or as directed by
the Buyer.

 

(b)           If the Seller or the Warehouse Borrower has not effected an
Elevation of a Collateral Obligation on or before the day that is 90 days from
the Closing Date for whatever reason or if at any time prior thereto the Seller
or the Warehouse Borrower is dissolved prior to effecting an Elevation, the
Seller or the Warehouse Borrower and the Buyer agree that the Participation
Interests in each of the Closing Date Participations shall elevate automatically
and immediately to an assignment and all of the Seller’s or the Warehouse
Borrower’s rights, title, interests and ownership of such Closing Date
Participations shall vest in Buyer. The Seller and the Warehouse Borrower shall
be deemed to have consented and agreed to Elevation for each of the Closing Date
Participations upon the execution of this Agreement. The Seller and the
Warehouse Borrower agrees that, following any such date, the Buyer shall be
permitted to take any and all action necessary to effectuate an Elevation and/or
finalize an assignment of any of the Closing Date Participations, and in
furtherance of the foregoing, effective immediately upon such date, the Seller
and the Warehouse Borrower hereby makes, constitutes and appoints the Buyer,
with full power of substitution, as its true and lawful agent and
attorney-in-fact, with full power and authority in its name, place and stead, to
sign, execute, certify, swear to, acknowledge, deliver, file, receive and record
any and all documents that the Buyer reasonably deems appropriate or necessary
in connection with any Elevation or finalization of an assignment of any of the
Closing Date Participations. In addition, the Seller and the Warehouse Borrower,
effective as of the date hereof, hereby makes, constitutes and appoints the
Buyer, with full power of substitution, as its true and lawful agent and
attorney-in-fact, with full power and authority in its name, place and stead, to
sign, execute, certify, swear to, acknowledge, deliver, file, receive and record
any and all documents that the Buyer reasonably deems appropriate or necessary
to direct the obligor or agent bank with respect to any Closing Date
Participations to deposit Income Collections directly into an account chosen by
the Buyer. The foregoing powers of attorney are hereby declared to be
irrevocable and a power coupled with an interest, and shall survive and not be
affected by the bankruptcy or insolvency or dissolution of the Seller or the
Warehouse Borrower.

 

Section 2.07         Limitation on Sales to Seller and Affiliates.

 

At any time after the Closing Date, the Buyer may sell any Collateral Obligation
to the Seller or any affiliate thereof; provided that such transaction is
conducted in an arm’s length transaction in the ordinary course of business and
the value of any such transferred Collateral Obligation shall be the mid-point
between the “bid” and “ask” prices provided by a nationally recognized
independent pricing service or, if unavailable or determined by the Collateral
Manager to be unreliable, the fair market value of such Collateral Loan as
reasonably determined by the Collateral Manager, and such Affiliate shall
acquire such Collateral Loan for a price equal to the value so determined;
provided further that an aggregate amount of Collateral Obligations not
exceeding 15% of the Net Purchased Loan Balance may be sold or otherwise
transferred to the Seller or an affiliate of the Seller.

 

 -12- 

 

 

ARTICLE III

CONDITIONS PRECEDENT

 

Section 3.01         Conditions Precedent

 

This Agreement is subject to the conditions precedent that on or prior to the
Closing Date each of the conditions precedent to the execution, delivery and
effectiveness of each other Transaction Document (other than a condition
precedent in any such other Transaction Document relating to the effectiveness
of this Agreement) shall have been fulfilled, and:

 

(a)          Counterparts of this Agreement shall have been executed and
delivered by or on behalf of the Seller, the Closing Date Seller, the Warehouse
Borrower and the Buyer; and

 

(b)          The Seller shall have delivered to the Buyer filed UCC-1 financing
statements as required by Section 2.01(n) describing the applicable Collateral
and meeting the requirements of the laws of each jurisdiction in which it is
necessary or reasonably desirable, or in which the Seller is required by
applicable law, and in such manner as is necessary or reasonably desirable, to
perfect the back-up security interest granted under Section 2.01(n).

 

Section 3.02         Conditions Precedent to all Purchases.

 

(a)           The obligation of the Closing Date Seller to purchase the
Collateral from the Seller and the obligation of the Buyer to purchase the
Collateral from the Closing Date Seller on the Closing Date shall be subject to
the satisfaction of the following conditions precedent that:

 

(i)            all representations and warranties (A) of the Seller contained in
Sections 4.01 and 4.02 and (B) of the Closing Date Seller contained in Sections
4.03 and 4.04, as applicable, shall be true and correct in all material respects
on and as the Closing Date (unless stated to relate solely to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date); and

 

(ii)           the Seller shall have delivered to the Closing Date Seller and
the Buyer a duly completed Loan List that is true, accurate and complete in all
respects as of the Closing Date, which list is made a part of this Agreement.

 

Section 3.03         Release of Excluded Amounts.

 

The parties acknowledge and agree that each of the Closing Date Seller and the
Buyer has no interest in the Excluded Amounts. Promptly upon the receipt by or
release to the Closing Date Seller or the Buyer, as applicable, of any Excluded
Amounts, each of the Closing Date Seller and the Buyer hereby irrevocably agrees
to deliver and release to (or as directed by) the Seller such Excluded Amounts,
which release shall be automatic and shall require no further act by the Closing
Date Seller or the Buyer, as applicable; provided that each of the Closing Date
Seller and the Buyer respectively agrees that it will execute and deliver such
instruments of release and assignment or other documents, or otherwise confirm
the foregoing release of such Excluded Amounts, as may be reasonably requested
by the Seller in writing.

 

 -13- 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.01         Representations and Warranties Regarding the Seller.

 

The Seller makes the following representations and warranties, on which each of
the Closing Date Seller and the Buyer relies in acquiring the Collateral
purchased hereunder and each of the Secured Parties relies upon in entering into
the Indenture or purchasing the Notes. As of the Closing Date (unless a specific
date is specified below), the Seller represents and warrants to the Closing Date
Seller and the Buyer for the benefit of the Closing Date Seller and the Buyer
and each of their successors and assigns that:

 

(a)          Organization and Good Standing. The Seller has been duly organized
and is validly existing as a corporation in good standing under the laws of the
State of Delaware, with all requisite corporate power and authority to own or
lease its properties and to conduct its business as such business is presently
conducted, and had at all relevant times, and now has, all necessary power,
authority and legal right to acquire and own each Collateral Obligation and to
sell or contribute such Collateral Obligation to the Closing Date Seller
hereunder.

 

(b)          Due Qualification. The Seller is duly qualified to do business and
has obtained all necessary licenses and approvals, in all jurisdictions in which
the ownership or lease of its property or the conduct of its business requires
such qualification, licenses and/or approvals as required in each jurisdiction
in which the failure to be so qualified or obtain such license or approval, is
likely to have a Material Adverse Effect.

 

(c)           Power and Authority; Due Authorization; Execution and Delivery.
The Seller (i) has all necessary corporate power, authority and legal right to
(a) execute and deliver this Agreement and (b) carry out the terms of this
Agreement and (ii) has duly authorized by all necessary corporate action the
execution, delivery and performance of this Agreement and the sale and
assignment of an ownership interest in each Collateral Obligation on the terms
and conditions herein provided. This Agreement has been duly executed and
delivered by the Seller.

 

(d)          Valid Conveyance; Binding Obligations. This Agreement will be duly
executed and delivered by the Seller, and this Agreement, other than for
accounting and tax purposes, shall effect valid sales of each Collateral
Obligation, enforceable against the Seller and creditors of and purchasers from
the Seller, and this Agreement shall constitute legal, valid and binding
obligations of the Seller enforceable against the Seller in accordance with
their respective terms, except as enforceability may be limited by the
Bankruptcy Code and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
suspension of payments, or similar debtor relief laws from time to time in
effect affecting the rights of creditors generally and general principles of
equity (whether such enforceability is considered in a suit at law or in
equity).

 

 -14- 

 

 

(e)           No Violation. The execution, delivery and performance of this
Agreement and all other agreements and instruments executed and delivered or to
be executed and delivered by the Seller pursuant hereto or thereto in connection
with the sale of any Collateral Obligation will not (i) conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, the Seller’s organizational
documentation or any contractual obligation of the Seller, (ii) result in the
creation or imposition of any Lien (other than Permitted Liens) upon any of the
Seller’s properties pursuant to the terms of any such contractual obligation,
other than this Agreement, or (iii) violate any applicable law in any material
respect.

 

(f)            No Proceedings. There is no litigation, proceeding or
investigation pending or, to the knowledge of the Seller, threatened against the
Seller, before any Authority (i) asserting the invalidity of this Agreement,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or (iii) seeking any determination or ruling that could
reasonably be expected to have a Material Adverse Effect.

 

(g)           All Consents Required. All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Authority (if any)
required for the due execution, delivery, performance, validity or
enforceability of this Agreement to which the Seller is a party have been
obtained.

 

(h)           State of Organization, Etc. The Seller has not changed its name
since its incorporation. Except as permitted hereunder, the chief executive
office of the Seller (and the location of the Seller’s records regarding the
Collateral Obligations (other than those delivered to the Custodian)) is at the
address of the Seller set forth in Section 5.02. The Seller’s only jurisdiction
of incorporation is Delaware, and, except as permitted hereunder, the Seller has
not changed its jurisdiction of incorporation.

 

(i)           Solvency. The Seller is not the subject of any bankruptcy
proceedings. The Seller is solvent and will not become insolvent after giving
effect to the transactions contemplated by this Agreement and the other
Transaction Documents. The Seller, after giving effect to the transactions
contemplated by this Agreement and the other Transaction Documents, will have an
adequate amount of capital to conduct its business.

 

(j)            Compliance with Laws. The Seller has complied in all material
respects with all applicable law to which it may be subject.

 

(k)           Taxes. The Seller has filed or caused to be filed all tax returns
that are required to be filed by it (subject to any extensions to file properly
obtained by the same). The Seller has paid or made adequate provisions for the
payment of all Taxes and all assessments made against it or any of its property
(other than any amount of Tax the validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of the Seller), and no tax
lien has been filed and, to the Seller’s knowledge, no claim is being asserted,
with respect to any such Tax, assessment or other charge.

 

 -15- 

 

 

(l)            Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of the proceeds from the sale of any
Collateral Obligation) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II. The Seller does not own or intend to
carry or purchase, and no proceeds from the sale of the Collateral Obligations
will be used to carry or purchase, any Margin Stock or to extend “purpose
credit” within the meaning of Regulation U.

 

(m)          No Liens, Etc. Each Collateral Obligation or participation interest
therein to be acquired by the Closing Date Seller or the Buyer, as applicable,
hereunder is owned by the Seller free and clear of any Lien, security interest,
charge or encumbrance (subject only to Permitted Liens), and the Seller has the
full right, corporate power and lawful authority to sell the same and interests
therein and, upon the sale thereof hereunder, the Buyer will have acquired good
and marketable title to and a valid and perfected ownership interest in such
Collateral Obligation or participation interests therein, free and clear of any
Lien, security interest, charge or encumbrance (subject only to Permitted
Liens).

 

(n)           Information True and Correct. All written information (other than
projections, other forward-looking information, information of a general
economic or general industry nature and pro forma financial information)
heretofore (as of each date when this representation and warranty is made)
furnished by or on behalf of the Seller to the Intermediate Seller or the Buyer,
as applicable, or any assignee thereof in connection with this Agreement or any
transaction contemplated hereby is true and accurate in all material respects
(to the best knowledge of the Seller, in the case of information obtained by the
Seller from Obligors or other unaffiliated third parties), and, taken as a
whole, contained as of the date of delivery thereof no untrue statement of a
material fact (to the best knowledge of the Seller, in the case of information
obtained by the Seller from Obligors or other unaffiliated third parties) and
did not omit to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances under
which such information was furnished (to the best knowledge of the Seller, in
the case of information obtained by the Seller from Obligors or other
unaffiliated third parties) as of the date such information was furnished. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Seller to be reasonable at the time made, it being recognized
by the Intermediate Seller and the Buyer that such projections and pro forma
financial information as it relates to future events are not to be viewed as
fact and that actual results during the period or periods covered by such
projections and pro forma financial information may differ from the projected
and pro forma results set forth therein by a material amount.

 

(o)           Intent of the Seller. The Seller has not sold, contributed,
transferred, assigned or otherwise conveyed any interest in any Collateral
Obligation or participation interest therein to the Closing Date Seller or the
Buyer, as applicable, with any intent to hinder, delay or defraud any of the
Seller’s creditors.

 

 -16- 

 

 

(p)          Value Given. The Seller has received reasonably equivalent value
from the Closing Date Seller or the Buyer, as applicable, in exchange for the
sale of such Collateral Obligations sold hereunder. No such sale has been made
for or on account of an antecedent debt owed by the Seller and no such transfer
is or may be voidable or subject to avoidance under any section of the
Bankruptcy Code.

 

Section 4.02         Representations and Warranties of the Seller Relating to
the Agreement and the Collateral.

 

The Seller makes the following representations and warranties, on which each of
the Closing Date Seller and the Buyer relies in acquiring each Collateral
Obligation purchased hereunder and each of the Secured Parties relies upon in
entering into the Indenture or purchasing the Notes. As of the Closing Date, the
Seller represents and warrants to the Closing Date Seller and the Buyer, as
applicable, for the benefit of the Closing Date Seller and the Buyer and each of
their successors and assigns that:

 

(a)           Valid Transfer and Security Interest. This Agreement constitutes a
valid transfer to the Closing Date Seller or Buyer, as applicable, of all right,
title and interest in, to and under each Collateral Obligation, free and clear
of any Lien of any Person claiming through or under the Seller or its
Affiliates, except for Permitted Liens. If the conveyances contemplated by this
Agreement are determined to be a transfer for security, then this Agreement
constitutes a grant of a security interest in each Collateral Obligation to the
Closing Date Seller or Buyer, as applicable, which upon the delivery of the
Collateral Obligation, in accordance with the definition of “Deliver” under the
Indenture, to the Closing Date Seller or Buyer, as applicable (or to the
Custodian on behalf of the Trustee, for the benefit of the Secured Parties) and
the filing of the financing statements shall be a first priority perfected
security interest in each such Collateral Obligation, subject only to Permitted
Liens.

 

(b)           Eligibility of Sale Portfolio. (i) Schedule 1 is an accurate and
complete listing of each Collateral Obligation transferred to the Closing Date
Seller as of the Closing Date and the information contained therein with respect
to the identity of such Collateral Obligations and the amounts owing thereunder
is true and correct as of the Closing Date and (ii) with respect to each
Collateral Obligation, all consents, licenses, approvals or authorizations of or
registrations or declarations of any governmental authority or any Person
required to be obtained, effected or given by the Seller in connection with the
transfer of an ownership interest or security interest in each Collateral
Obligation to the Closing Date Seller or the Buyer, as applicable, have been
duly obtained, effected or given and are in full force and effect.

 

It is understood and agreed that the representations and warranties provided in
this Section 4.02 shall survive (x) the sale of the Collateral Obligations to
the Closing Date Seller or the Buyer, as applicable, (y) the grant of a first
priority perfected security interest in, to and under each Collateral Obligation
pursuant to the Indenture by the Buyer and (z) the termination of this Agreement
and the Indenture. Upon discovery by the Seller, the Closing Date Seller or the
Buyer of a breach of any of the foregoing representations and warranties, the
party discovering such breach shall give prompt written notice thereof to the
other and to the Trustee immediately upon obtaining knowledge of such breach.

 

 -17- 

 

 

Section 4.03         Representations and Warranties Regarding the Closing Date
Seller.

 

As of the Closing Date, the Closing Date Seller represents and warrants to the
Buyer for the benefit of the Buyer and its successors and assigns that:

 

(a)           Due Organization. The Closing Date Seller is a limited liability
company duly formed and validly existing under the laws of the State of
Delaware, with full power and authority to own and operate its assets and
properties, conduct the business in which it is now engaged and to execute and
deliver and perform its obligations under this Agreement.

 

(b)           Due Qualification and Good Standing. The Closing Date Seller is in
good standing in the State of Delaware. The Closing Date Seller is duly
qualified to do business and, to the extent applicable, is in good standing and
has obtained all material governmental licenses and approvals as required in
Delaware and each other jurisdiction in which the failure to be so qualified,
maintain good standing or obtain such license or approval, is likely to have a
Material Adverse Effect.

 

(c)           Due Authorization; Execution and Delivery; Legal, Value and
Binding; Enforceability; Valid Sale. The execution and delivery by the Closing
Date Seller of, and the performance of its obligations under this Agreement and
the other instruments, certificates and agreements contemplated hereby are
within its powers and have been duly authorized by all requisite action by it
and have been duly executed and delivered by it and constitute its legal, valid
and binding obligations enforceable against it in accordance with its terms,
subject, as to enforcement, (A) to the effect of bankruptcy, insolvency or
similar laws affecting generally the enforcement of creditors’ rights as such
laws would apply in the event of any bankruptcy, receivership, insolvency or
similar event applicable to the Closing Date Seller and (B) to general equitable
principles (whether enforceability of such principles is considered in a
proceeding at law or in equity). This Agreement shall effect a valid sale,
transfer and assignment of the Closing Date Seller to the Buyer of its right,
title and interest in the Collateral Obligations sold by the Closing Date Seller
to the Buyer on the Closing Date as set forth herein, enforceable against the
Closing Date Seller, its creditors and purchasers from the Closing Date Seller,
subject, as to enforcement, (A) to the effect of bankruptcy, insolvency or
similar laws affecting generally the enforcement of creditors’ rights as such
laws would apply in the event of any bankruptcy, receivership, insolvency or
similar event applicable to the Closing Date Seller and (B) to general equitable
principles (whether enforceability of such principles is considered in a
proceeding at law or in equity).

 

(d)           Non-Contravention. The execution and delivery by the Closing Date
Seller of this Agreement, the consummation of the transactions herein
contemplated, or performance and compliance by it with the terms, conditions and
provisions hereof, will not (i) contravene in any material respect the terms of
the certificate of formation of the Closing Date Seller or its limited liability
company operating agreement, or any amendment of either thereof, (ii) (A)
contravene in any material respect any applicable law, (B) conflict in any
material respect, with or result in any breach of, any of the terms and
provisions of, or constitute a default under, any indenture, loan, agreement,
mortgage, deed of trust or other contractual restriction binding on or affecting
it or any of its assets, or (C) contravene in any material respect any order,
writ, injunction or decree binding on or affecting it or any of its assets or
properties or (iii) result in a breach or violation of, or constitute a default
under, any contractual obligation or any agreement or document to which it is a
party or by which it or any of its assets are bound (or to which any such
obligation, agreement or document relates), in each case under this clause (d)
which would have a Material Adverse Effect.

 

 -18- 

 

 

(e)           Governmental Authorizations; Governmental Filings. The Closing
Date Seller has obtained, maintained and kept in full force and effect all
Governmental Authorizations which are necessary for the execution and delivery
by it of this Agreement and the performance by it of its obligations under this
Agreement, and no Governmental Authorization or Governmental Filing which has
not been obtained or made is required to be obtained or made by it in connection
with the execution and delivery by it of this Agreement or the performance of
its obligations under this Agreement.

 

(f)           Solvency. The Closing Date Seller, after giving effect to the
conveyance by the Closing Date Seller of Collateral Obligations hereunder to the
Buyer on the Closing Date and after giving effect to the transactions
contemplated hereunder and under the other Transaction Documents on such date,
is solvent on and as of the Closing Date.

 

(g)           Investment Company Status. The Closing Date Seller is not required
to be registered as an “investment company” within the meaning of the Investment
Company Act.

 

(h)           Sale Treatment. The Closing Date has treated the transfer of
Collateral Obligations by the Closing Date Seller to the Buyer hereunder on the
Closing Date for all purposes as a sale by the Closing Date Seller and purchase
by the Buyer on all of its relevant books and records (other than for tax and
accounting purposes).

 

(i)            Value Given. The cash payments, if any, received by the Closing
Date Seller, and the Subordinated Notes issued by the Buyer to the Closing Date
Seller in respect of the Purchase Price of the Collateral Obligations sold
hereunder by the Closing Date Seller to the Buyer on the Closing Date constitute
reasonably equivalent value in consideration for the transfer by the Closing
Date Seller to the Buyer of such Collateral Obligations under this Agreement,
such transfer was not made for or on account of an antecedent debt owed by the
Closing Date Seller to the Buyer and such transfer was not and is not voidable
or subject to avoidance under any applicable bankruptcy laws.

 

(j)            Lack of Intent to Hinder, Delay or Defraud. The Closing Date
Seller has not sold any interest in any Collateral Obligations conveyed by the
Closing Date Seller to the Buyer on the Closing Date hereunder with any intent
to hinder, delay or defraud its creditors.

 

(k)           No Proceedings. There is no action, suit or proceeding pending
against or, to the actual knowledge of an Authorized Officer of the Closing Date
Seller, after due inquiry, threatened against or adversely affecting (i) the
Closing Date Seller or (ii) the transactions contemplated by this Agreement,
before any court, arbitrator or any governmental body, agency or official, in
each case, which has had or would reasonably be expected to have a Material
Adverse Effect.

 

 -19- 

 

 

The representations and warranties set forth in this Section 4.03 shall survive
the sale, transfer and assignment of the Collateral Obligations by the Closing
Date Seller to the Buyer on the Closing Date.

 

Section 4.04         Representations and Warranties of the Closing Date Seller
Relating to the Agreement and the Collateral.

 

The Closing Date Seller hereby represents and warrants to the Buyer, as of the
Closing Date that:

 

(a)          Valid Transfer. This Agreement constitutes a valid transfer to the
Buyer of all right, title and interest of the Closing Date Seller in, to and
under all of the Collateral transferred by the Closing Date Seller to the Buyer
on the Closing Date, free and clear of any Lien of any Person claiming through
or under the Closing Date Seller or any of its Affiliates, except for Permitted
Liens.

 

(b)          No Fraud. Each Collateral Obligation sold by the Closing Date
Seller to the Buyer on the Closing Date hereunder, to the best of the Closing
Date Seller’s knowledge, was originated without any fraud or material
misrepresentation by the Seller or on the part of the Obligor.

 

(c)          Ordinary Course of Business. Any sale of Collateral Obligations by
the Closing Date Seller to the Buyer on the Closing Date pursuant to this
Agreement is in the ordinary course of business and financial affairs of the
Closing Date Seller. Each remittance of collections on such Collateral
Obligations by the Closing Date Seller to the Buyer as transferee under this
Agreement, will have been made in the ordinary course of business or financial
affairs of the Closing Date Seller and the Buyer.

 

Section 4.05         Representations and Warranties Regarding the Buyer.

 

By its execution of this Agreement, the Buyer represents and warrants to the
Closing Date Seller and the Seller that:

 

(a)          Due Organization. The Buyer is a limited liability company duly
formed and validly existing under the laws of the State of Delaware, with full
power and authority to own and operate its assets and properties, conduct the
business in which it is now engaged and to execute and deliver and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party.

 

(b)          Due Qualification and Good Standing. The Buyer is in good standing
under the laws of the State of Delaware. The Buyer is duly qualified to do
business and, to the extent applicable, is in good standing and has obtained or
will obtain all material governmental licenses and approval in Delaware and in
each other jurisdiction in which the nature of its business, assets and
properties, including the performance of its obligations under this Agreement
and the other Transaction Documents to which it is a party requires such
qualification, except where the failure to be so qualified, maintain good
standing or obtain such license or approval would not reasonably be expected to
have a Material Adverse Effect.

 

 -20- 

 

 

(c)          Due Authorization; Execution and Delivery; Legal, Valid and
Binding; Enforceability. The execution and delivery by the Buyer of, and the
performance of its obligations under this Agreement, the other Transaction
Documents to which it is a party and the other instruments, certificates and
agreements contemplated hereby or thereby are within its powers and have been
duly authorized by all requisite action by it and have been duly executed and
delivered by it and constitute its legal, valid and binding obligations
enforceable against it in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

(d)          Non-Contravention. None of the execution and delivery by the Buyer
of this Agreement or the other Transaction Documents to which it is a party, the
consummation of the transactions herein or therein contemplated, or performance
and compliance by it with the terms, conditions and provisions hereof or
thereof, will (i) contravene in any material respect or result in any breach of,
any of the terms and provisions of, its articles of incorporation and memorandum
of association, (ii) conflict with or contravene (A) any applicable law, (B) any
indenture, agreement or other contractual restriction binding on or affecting it
or any of its assets, including any Related Contract, or (C) any order, writ,
judgment, award, injunction or decree binding on or affecting it or any of its
assets or properties or (iii) result in a breach or violation of, or constitute
a default under, or permit the acceleration of any obligation or liability in,
or but for any requirement of the giving of notice or the passage of time (or
both) would constitute such a conflict with, breach or violation of, or default
under, or permit any such acceleration in, any contractual obligation or any
agreement or document to which it is a party or by which it or any of its assets
are bound (or to which any such obligation, agreement or document relates), in
each case under this clause (d) which would have a Material Adverse Effect.

 

(e)          Governmental Authorizations; Private Authorizations; Governmental
Filings. No order, consent, approval, license, authorization, or validation of,
or filing, recording or registration with, or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with the execution, delivery and performance of any
Transaction Documents to which the Buyer is a party or the consummation of any
of the transactions contemplated thereby other than those that have already been
duly made or obtained and remain in full force and effect or those recordings
and filings in connection with the Liens granted to the Trustee under the
Transaction Documents, except for any order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption, that, if not obtained, would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(f)            Place of Business; No Changes. The Buyer’s location (within the
meaning of Article 9 of the UCC) is the State of Delaware. The Buyer has not
changed its name nor its location, within the four months preceding the Closing
Date.

 

(g)           Sale Treatment. Other than for accounting and tax purposes, the
Buyer has treated the transfer of Collateral Obligations hereunder to the Buyer
for all purposes as a sale by the Seller or the Closing Date Seller, as
applicable, and purchase by the Buyer on all of its relevant books and records
and other applicable documents.

 

 -21- 

 

 

ARTICLE V

MISCELLANEOUS

 

Section 5.01         Amendments and Waivers.

 

(a)          This Agreement may be amended or waived from time to time by the
parties hereto by written agreement, with prior written notice to the Trustee;
provided that no such amendment or waiver shall reduce the amount of, or delay
the timing of, any amounts received on Collateral Obligations which are required
to be distributed with respect to any Class of Notes without the consent of the
Holders of each Class materially and adversely affected thereby, or change the
rights or obligations of any other party hereto without the consent of such
party. Failure to object within ten Business Days of notice being given of any
proposed amendment shall constitute consent for all purposes hereunder.
Notwithstanding the foregoing, the Loan Lists may be amended and modified by the
Seller at any time in accordance with this Agreement by providing updated Loan
Lists to the Buyer and the Trustee.

 

(b)          Prior to the execution of any such amendment or waiver, the Buyer
shall furnish to the Trustee (and the Trustee shall furnish to each Rating
Agency and each Holder) written notification of the substance of such proposed
amendment or waiver, together with a copy thereof.

 

(c)          Promptly after the execution of any such amendment or waiver, the
Buyer shall furnish (or cause the Trustee to furnish) a copy of such amendment
or waiver to each Rating Agency and to each Holder. It shall not be necessary
for the consent of any Holders pursuant to Section 5.01(a) to approve the
particular form of any proposed amendment or consent, but it shall be sufficient
if such consent shall approve the substance thereof.

 

(d)          Prior to the execution of any amendment to this Agreement, the
Buyer and the Trustee shall be entitled to receive and rely upon an Opinion of
Counsel (which Opinion of Counsel may rely upon one or more certificates from an
Authorized Officer of the Seller, the Closing Date Seller, the Buyer and/or the
Collateral Manager with respect to factual matters and of the Buyer and/or the
Collateral Manager with respect to the effect of any such amendment or waiver on
the economic interests of the Buyer or the Holders) stating that the execution
of such amendment is authorized or permitted by this Agreement.

 

Section 5.02         Notices, Etc.

 

All demands, notices and other communications hereunder shall, unless otherwise
stated herein, be in writing (which shall include facsimile communication and
communication by e-mail in portable document format (.pdf)) and faxed, e-mailed
or delivered, to each party hereto, at its address set forth below or at such
other address as shall be designated by such party in a written notice to the
other parties hereto, and to the Trustee or each Rating Agency, at its address
set forth in the Indenture or at such other address as shall be designated by
such Person in a written notice to the other parties hereto. Notices and
communications by facsimile and e-mail shall be effective when sent (and shall
be followed by hard copy sent by regular mail), and notices and communications
sent by other means shall be effective when received. Notices and other
communications relating to this Agreement to be delivered by the Buyer (or the
Trustee on its behalf) to any Holder shall be delivered as provided in the
Indenture.

 

 -22- 

 

 

The address for the Seller is the following:

 

Golub Capital BDC, Inc.

150 South Wacker Drive, Suite 800

Chicago, Illinois 60606

Attention: David Golub

E-mail: dgolub@golubcapital.com

Facsimile No.: (312) 201-9167

 

The address for the Closing Date Seller is the following:

 

GC Advisors LLC
150 South Wacker Drive, Suite 800
Chicago, Illinois 60606
Attention: David Golub
E-mail: dgolub@golubcapital.com
Facsimile No.: (312) 201-9167

 

The address for the Buyer is the following:

 

Golub Capital BDC CLO III LLC
c/o Puglisi & Associates
850 Library Avenue, Suite 204
Newark, Delaware 19711
Attention: Donald Puglisi
E-mail: dpuglisi@puglisiassoc.com
Facsimile No.: (302) 738-7210

 

Section 5.03         Severability of Provisions.

 

If any one or more of the covenants, provisions or terms of this Agreement shall
be for any reason whatsoever held invalid, then such covenants, provisions or
terms shall be deemed severable from the remaining covenants, provisions or
terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

 

Section 5.04         GOVERNING LAW; JURY WAIVER.

 

THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

 

 -23- 

 

 

Section 5.05         Counterparts.

 

For the purpose of facilitating the execution of this Agreement and for other
purposes, this Agreement may be executed simultaneously in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
all of which counterparts shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or e-mail in portable document format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 5.06         Bankruptcy Non-Petition and Limited Recourse; Claims.

 

Each of the parties hereto hereby agrees that it will not institute against, or
join any other Person in instituting against, the other party hereto any
bankruptcy proceeding so long as there shall not have elapsed one year and one
day (or such longer preference period as shall then be in effect and one day)
after payment in full of all Notes. In addition, none of the parties hereto
shall have any recourse for any amounts payable or any other obligations arising
under this Agreement against any officer, member, director, employee, partner,
Affiliate or security holder of the other party or any of its successors or
assigns. The terms of Section 5.06 shall survive termination of this Agreement.

 

Section 5.07         Binding Effect; Assignability.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. No third party
(other than the Trustee and the other Secured Parties) shall be third-party
beneficiaries of this Agreement.

 

Section 5.08         Headings and Exhibits.

 

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

[Remainder of Page Intentionally Left Blank.]

 

 -24- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

  GOLUB CAPITAL BDC, INC.,     as the Seller         By: /s/ Ross A. Teune    
Name: Ross A. Teune     Title: Chief Financial Officer

 

 

 

 

  GC ADVISORS LLC,     as the Closing Date Seller         By: /s/ Joshua M.
Levinson     Name: Joshua M. Levinson     Title: Co-General Counsel &      
Chief Compliance Officer

 

 

 

 

  GOLUB CAPITAL BDC CLO III LLC,     as the Buyer         By: Golub Capital BDC,
Inc., its designated manager           By: /s/ Ross A. Teune     Name: Ross A.
Teune     Title: Chief Financial Officer

 

 

 

 

  Golub Capital BDC 2010-1 LLC,     as Warehouse Borrower         By: Golub
Capital BDC, Inc., its designated manager         By: /s/ Ross A. Teune    
Name: Ross A. Teune     Title: Chief Financial Officer

 

 

 

 

Schedule 1

 

Collateral Obligations

 

Loan List

 

 

